THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: October 21, 2019
                                                    Katherine Maloney Perhach
                                                    United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

In re                                                        Chapter 13
Mary E. Brown- Lee,                                          Case No. 19-28702-kmp
                     Debtor


                   ORDER MODIFYING STAY TO PERMIT EVICTION

       The Debtor’s landlord, 5230 Sherman, LLC (the “Movant”), filed a motion for relief

from stay to evict the Debtor from the property located at 5230 N. Sherman Blvd., Apt. 19,

Milwaukee, WI (the “Property”), due to nonpayment of post-petition rent. Due and proper

notice of the motion was given, and no objections were filed. The facts recited in the motion

show that cause exists for granting the Movant’s request for relief from the stay.

       IT IS THEREFORE ORDERED: the stay of 11 U.S.C. § 362 is modified to permit the

Movant to exercise its rights and remedies under its lease with the Debtor to collect post-petition

rent and evict the Debtor from the Property in accordance with nonbankruptcy law. Unless this

case is dismissed or the Debtor does not receive a discharge, the Movant is not entitled to collect

pre-petition rent from the Debtor.

       IT IS FURTHER ORDERED: all other relief requested in the motion is denied;

       IT IS FURTHER ORDERED: the Trustee is authorized and ordered to abandon the

Property from the bankruptcy estate under 11 U.S.C. § 554, and abandonment is effective upon

entry of this Order; and

       IT IS FURTHER ORDERED: this Order is effective immediately and is not stayed for

14 days pursuant to Bankruptcy Rule 4001(a)(3).

                                            #####
              Case 19-28702-kmp         Doc 35 Filed 10/21/19           Page 1 of 1
